Appeal by relator from an order dismissing a writ of habeas corpus and remanding Willie Morgan to custody. Order affirmed. In our opinion the provisions of section 329 of the Civil Practice Act are inapplicable to a demand in extradition proceedings and the papers are sufficiently authenticated if they comply with the provisions of section 830 of the Code of Criminal Procedure. (Cf. People ex rel. Levin v. Warden of Women’s Prison, 188 Mise. 307, 309, affd. 271 App. Div. 951; Lee Won Sing v. Gottone, 123 F. 2d 169, 172; Ex Parte Paulson, 168 Ore. 457, and Wilson v. Turner, 168 Kan. 1.) We are also of the opinion that the question of the violation of the fugitive’s constitutional rights in the demanding State may not be heard or determined in this proceeding. (People ex rel. Johnson v. Buthazer, 198 Mise. 1044, affd. 278 App. Div. 905; Sweeney v. Woodall, 344 U. S. 86; Johnson v. Matthews, 182 F. 2d 677, certiorari denied 340 U. S. 828; cf. People ex rel. Sigley v. Millspaw, 281 N. Y. 441, 445.) MacCrate, Acting P. J., Schmidt, Beldock, Murphy and Ughetta, JJ., concur.